               Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 1 of 20




CO
 CSC
                                                                                                                        A3M / ALL
                                                                                                     Transmittal Number: 20165997
Notice of Service of Process                                                                            Date Processed: 07/31/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Property And Casualty Insurance Company
                                              Entity ID Number 3286574
Entity Served:                                Nationwide Property and Casualty Insurance Company
Title of Action:                              Sugarland Health and Wellness, LLC vs. Nationwide Property and Casualty
                                              Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Fort Bend County District Court, TX
Case/Reference No:                            19-DCV-264599
Jurisdiction Served:                          Texas
Date Served on CSC:                           07/30/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Chad T. Wilson Law Firm PLLC
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com




                                                     DEFENDANT’S
                                                      EXHIBIT A
              Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 2 of 20


SERME
SERVICEFEE- COLLECTS
        F COLLECTF-D
   BY D0
   BY    STMCT CLERK
      D1STRDCT CLERK                                THE STATE OF TEXAS

                                                           CITATION

TO:    NATIONWIDE PROPERTY AND CASUALTY    INSURANCE COMPANY
                                  CASUALTY INSURANCE
       C/O CORPORATION SERVICE COMPANY
       211 E 7TH STREET SUITE 620
       AUSTIN TX 78701-3218
                  78701-3218

NOTICE:

You have been
            been sued.    You may
                   sued. You   may employ
                                   employ an
                                          an attorney.
                                             attorney. IfIfyou
                                                            youor
                                                                oryour
                                                                   yourattorney
                                                                       attorney do
                                                                                 do not
                                                                                    not file
                                                                                         file aa written
                                                                                                 written answer
                                                                                                         answer with the clerk who
issued
issued this
         this citation
              citation by  10:00 a.m. on
                        by 10:00      on Monday
                                         Monday next
                                                  next following
                                                         following the expiration
                                                                        expiration of twenty
                                                                                      twenty days after you were were served
                                                                                                                        served this
citation
citation and
          and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND REQUEST           REQUEST FOR DISCLOSUREDISCLOSURE filed
                                                                                                                    filed on
                                                                                                                          on JULY
18, 2019, a default    judgment may
              defaultjudgment   may be
                                    be taken against you.

The case is presently pending before the 434TH JUDICIAL DISTRICT COURT of
                                               JUDICIAL DISTRICT       of Fort
                                                                          Fort Bend County
                                                                                    County sitting in Richmond,
Texas. It bears cause
                cause number
                      number 19-DCV-264599
                              19-DCV-264599 and is styled:

SUGARLAND HEALTH AND WELLNESS,
                     WELLNESS, LLC;
                               LLC; TEXAS
                                    TEXAS INPATIENT
                                          INPATIENT CONSULTANT, LLC
                                                                LLC VS
                                                                    VS NATIONWIDE
                                                                       NATIONWIDE
PROPERTY
PROPERTY AND CASUALTY INSURANCE COMPANY

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW
                LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX TX 77598
832-415-1432

The nature
    nature of the demands of
              the demands of said PLAINTIFF isis shown
                             said PLAINTIFF       shown by
                                                        by aa true
                                                               true and
                                                                     and correct
                                                                          correct copy
                                                                                   copy of
                                                                                         ofthe
                                                                                             thePLAINTIFF'S
                                                                                                 PLAINTIFF'S ORIGINAL
                                                                                                              ORIGINAL
PETITION, JURY DEMAND, ANDAND REQUEST
                                REQUEST FOR
                                         FOR DISCLOSURE
                                                DISCLOSURE accompanying
                                                                 accompanying this citation
                                                                                      citation and
                                                                                               and made a part hereof.

If this
   this Citation is not served,
                        served, itit shall
                                     shall be
                                           be returned
                                               returned unserved.
                                                        unserved. Issued under my hand and seal of
                                                                                                of said
                                                                                                   said Court,
                                                                                                        Court, at
                                                                                                               at Richmond,
                                                                                                                  Richmond,
Texas,
Texas, onon this
             this the 24th day of July,     2019.
                                      July, 2019.

                                                             DISTRICT CLERK
                                                                        CLERK BEVERLEY
                                                                               BEVERLEY MCGREW WALKER
                                                             FORT BEND COUNTY, TEXAS
                                                             Physical
                                                             PhysicalAddress:
                                                                       Address:
                                                             1422 Eugene Heimann Circle, Room 31004
                                                             Richmond, Texas 77469
                                                             Mailing
                                                             Mailing Address:
                                                                     Address:
                                                             301 Jackson Street, Room 101
                                                             Richmond, Texas 77469                  ~~^~`~';;~l~,~ll~l~fJ~~
                                                                                            ..`\\\\\\\-c-\(i
                                                                                                   ....0.,, ,..,.... l..CO      //' ,:,....
                                                                                                                         ....0„,./   .
                                                                                          ~,~,ti~~.
                                                                                          ...-:.-;‘..
                                                                                          \
                                                                                                             •••             .../Y
                                                                                                                              .   .2,//
                                                                                                                                 .r1. ‹,-..i
                                                                                                                                         .
                                                             By:
                                                             By:
                                                                              .
                                                                       3-,,,_.,...,
                                                                                                    . ~ ,~-•          !
                                                                                                                                  ,•~
                                                                                                                                     ,            ...0=.-..
                                                                   Deputy District Clerk
                                                                                   C erk E IC R
                                                                                         ERICA                                           -                —
                                                                   Telephone: (281) 633-7612    ::: ":
                                                                                                ~                                       ;'✓'           -A- —
                                                                                                                                                       ~+ ~
                                                                                                      _                                               co     •-_-_-
                                                                                                      ; ~• ~•. ~
                                                                                                       -.:-. s•,-•              ~~1~                     ..r.:-
                                                                                                                                                         t

                                                                                                           •-„, -•/frt.; •.....
                                                                                                                          •..0.........
                                                                                                                                    .....i 4
                                                                                                       - .: C U\                ``
                                                                                                                          ~✓ l! V 1 ~ ~~;• .,•••:<\.\\'
                                                                                                                                                 "::\7-.' '.
                                                                                                                    •iititatii 11110'




                                                            SERVICE
                  Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 3 of 20



19-DCV-264599                                434th Judicial District
                                                            District Court

SugarlandHealth
Sugarland Healthand
                 and Wellness,
                    Wellness,   LLC;
                              LLC;    Texas
                                   Texas     Inpatient
                                         Inpatient     Consultant,
                                                   Consultant, LLC vsLLC vs Nationuvide
                                                                      Nationwide PropertyProperty and Insurance
                                                                                         and Casualty  Casualty Insurance
Company

                                                CERTIFICATE OF DELIVERY
                                                CERTIFICATE OF DELIVERY BY
                                                                        BY CERTIFIED
                                                                           CERTIFIED MAIL
                                                                                     MAIL


           Came to hand on the                                      at          o'clock and executed
                                  on the                                       , by delivering to the within named
            by registered
               registered or
                          or certified
                             certified mail, with delivery - restricted
                                                             restricted to
                                                                        to addressee
                                                                           addressee only,
                                                                                     only, return
                                                                                           return receipt
                                                                                                  receipt requested,
                                                                                                          requested, aa true
                                                                                                                        true copy of
this citation
this citationtogether
              together  with
                      with thethe accompanying
                               accompanying copycopy
                                                 of theofpetition
                                                          the petition  were attached
                                                                  were attached thereto.thereto.

Fee           $8.00 Issuance
Fee......... $8.00  Issuance ++ $80.00
                                $80.00 Service
                                       Service== $88.00
                                                 $88.00


CMRRR# 9414 7266
CMRRR# 9414 7266 9904
                 9904 2140
                      2140 9961
                           9961 70
                                70


                                                                               DISTRICT
                                                                               DISTRICTCLERK
                                                                                        CLERKBEVERLEY
                                                                                             BEVERLEYMCGREW
                                                                                                       MCGREWWALKER
                                                                                                              WALKER
                                                                               FORT BEND
                                                                               FORT BEND COUNTY,
                                                                                         COUNTY, TEXAS
                                                                                                 TEXAS
                                                                               Physical Address:
                                                                               1422 Eugene Heimann
                                                                                             Heimann Circle, Room 31004
                                                                               Richmond, Texas 77469
                                                                               Mailing Address:
                                                                               301 Jackson
                                                                                    Jackson Street,
                                                                                            Street, Room 101
                                                                               Richmond, Texas 77469


                                                                               By:
                                                                               By:
                                                                                     Deputy
                                                                                     Deputy District Clerk Erica
                                                                                            DistrictClerk  Erica Rodriguez
                                                                                                                 Rodriguez




COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE,
                                                   CONSTABLE; OR CLERK
                                                                 CLERK OF THE COURT.
In accordance with
                with Rule
                      Rule 107:     The officer
                             107: The    officer oror authorized
                                                      authorized person
                                                                 person who serves,
                                                                              serves, oror attempts
                                                                                            attempts to
                                                                                                      to serve,
                                                                                                         serve, aa citation
                                                                                                                   citation shall
                                                                                                                             shall sign
                                                                                                                                   sign the
                                                                                                                                         the return.       signature is not
                                                                                                                                              return. The signature
required to
required to be verified.
                verified. IfIfthe
                               the return
                                    return is
                                            is signed   byaaperson
                                                signed by     personother
                                                                     other than
                                                                            than aa sheriff,
                                                                                     sheriff, constable,
                                                                                              constable, or the
                                                                                                            the clerk
                                                                                                                 clerk of
                                                                                                                        of the
                                                                                                                            the court,
                                                                                                                                court, the
                                                                                                                                        the return
                                                                                                                                             return shall
                                                                                                                                                    shall be
                                                                                                                                                          be signed
                                                                                                                                                              signed under
                                                                                                                                                                     under
        of perjury and contain the following statement:
penalty of

"My name is                                                                                                                   my date of birth is
                 (First, Middle, Last)

                                               and my address is
                                                                                      (Street, City, Zip)



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
                                                              AND CORRECT.

Executed in                                                          County, State of                                                               ,

on the day of


                                                                               Declarant / Authorized
                                                                                           Authorized Process
                                                                                                      Process Server


                                                                               (Id # & expiration
                                                                                       expiration of
                                                                                                  of certification)
                                                                                                     certification)


                                                                              SERVICE
                                                                              SERVICE
                                                           and Casualty
Citation (By Certified Mail) issued to Nationwide Property and Casualty Insurance Company on 7/24/2019
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 4 of 20
                                                                                                                 Filed
                                                                                                 7/18/2019 11:42AM
                                                                                                 7/18/2019 11:42    AM
                                           c
                                           ~       t                                       Beverley McGrew Walker
                                                                                                        District Clerk
                                                                                           Fort  Bend County,
                                                                                            Fort Bend  County, Texas
                                                                                                                Texas
                                                                                            Erica Rodriguez

                         CAUSE NO.             19-DCV-264599

SUGARLAND HEALTH AND WELLNESS, §                               IN THE JUDICIAL COURT OF
LLC; TEXAS INPATIENT CONSULTANT,
                        CONSULTANT, §
LLC                                  §
                                    §§
     Plaintiff;
     Plaintiff,                      §
                                     §                         FORT BEND COUNTY, TEXAS
V.
V.                                  §
                                    §§
NATIONWIDE PROPERTY AND              §
CASUALTYINSURANCE
CASUALTY       INSURANCECOMPANY,
                         COIVIPANY, §                     Fort Bend County - 434th Judicial District Court
                                     §§                                    DISTRICT COURT
    Defendant.                       §


                 PLAINTIFF'S ORIGINAL PETITION,
                 PLAINTIFF'S ORIGINAL PETITION, JURY
                                                JURY DEMAND,
                                                     DEMAND,
                        AND
                        AND REQUEST
                              REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Sugarland
       COME      Sugarland Health and Wellness,
                                      Wellness, LLC; Texas
                                                     Texas Inpatient
                                                           Inpatient Consultant,
                                                                     Consultant, LLC

("Plaintiff'), and
               and files
                   files Plaintiff's
                         Plaintiff s Original
                                     Original Petition,
                                              Petition, Jury
                                                        Jury Demand, and Request for Disclosure,

complaining of Nationwide
complaining of Nationwide Propei•ty and Casualty
                          Property and  Casualty Insurance
                                                  Insurance Company
                                                            Company (Nationwide)
                                                                     (Nationwide) (or
                                                                                  (or

"Defendant") and
"Defendant") and for
                 for cause of action, Plaintiff respectfully shows the following:

                               DISCOVERY CONTROL PLAN

1.
1.     Plaintiff
       Plaintiff intends
                 intends to
                         to conduct
                            conduct discovery
                                    discovery under Leve13,
                                                    Level 3, Texas Rules of Civil Procedure 190.4.

                                            PARTIES

2.     Plaintiff, Sugarland Health and Wellness, LLC.; Texas Inpatient Consultant, LLC resides

       in Fort Bend County, Texas.

3.
3.     Defendant, Nationwide Property and Casualty Insurance Company, is an Ohio insurance

       company,
       company, engaged
                engaged in
                        in the
                           the business
                               business of
                                        of insurance
                                           insurance in
                                                      in the
                                                          the State
                                                              State of
                                                                    of Texas.
                                                                       Texas. Plaintiff requests
                                                                              Plaintiff requests

       service of citation upon
                           upon Nationwide,
                                Nationwide,through
                                            throughits
                                                    itsregistered
                                                        registeredagent
                                                                   agentfor   service:Corporation
                                                                         forservice:   Corporation
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 5 of 20

                                        !         1




     Service Company, 211 E. 7th Street, Suite 620,
                                               620, Austin,       78701-3218. Plaintiff
                                                    Austin, Texas 78701-3218.  Plaintiff

     requests service at this time.

                                      JURISDICTION

4.   The Court has jurisdiction over Nationwide because this Defendant engages in the business

     of insurance
        insurance in the State
                         State of Texas,
                                  Texas, and the
                                             the causes
                                                 causes of action
                                                           action arise out of
                                                                            of Nationwide's
                                                                               Nationwide's

     business activities in the state, including those in Fort Bend County, Texas, with reference

     to this specific case.

                                          VENUE

5.
5.   Venue is proper in
                     in Fort Bend County, Texas because the insured property is located in Fort

     Bend County, Texas, and all or a substantial part of the events giving rise to this
                                                                                    this lawsuit
                                                                                          lawsuit

     occurred in Fort Bend
                      Bend County,
                           County, Texas.
                                   Texas. TEX. CIV. PRAC.
                                                    PRAC. &
                                                          & REM. CODE § 15.032.

                                           FACTS

6.
6.   Plaintiff asserts claims
                       claims for
                              for breach
                                  breach of
                                         of contract,
                                             contract, negligence,
                                                        negligence, gross
                                                                    gross negligence,
                                                                           negligence, negligent
                                                                                        negligent

     hiring, violations of sections 541 and 542 of the Texas Insurance Code, and violations of

     the Texas DTPA.

7.
7.   Plaintiff owns aa Nationwide Propei-ty
                                  Property and Casualty Insurance Company insurance policy,

     number ACPBPOK5556289228
            ACPBPOK5556289228 ("the
                              ("the Policy"). At all
                                    Policy"). At all relevant
                                                     relevant times, Plaintiff
                                                                     Plaintiff owned the

     insured
     insured premises
             premises located
                      located at 16701 Creek
                                       Creek Bend
                                             Bend Drive
                                                  Drive Sugarland,
                                                        Sugarland, Texas 77478
                                                                         77478 ("the
                                                                                ("the

     Property").
     Property")

8.
8.   Nationwide or its agent sold the Policy,
     Nationwide                       Policy, insuring
                                              insuring the
                                                       the Property,
                                                           Property, to
                                                                      to Plaintiff. Nationwide
                                                                         Plaintiff. Nationwide

     Property represented to Plaintiff that the Policy included
                                                       included hail
                                                                hail and
                                                                     and windstorm on or about

                      the Property
     August 27, 2017, the Property sustained extensive damage resulting from a severe storm


                                              2
                                              z
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 6 of 20




      that passed through the
                          the Sugarland/Fort
                              Sugarland/Fort Bend County, Texas area.

9.
9.    In the aftermath
             aftermath of
                       of the
                           the hail
                                hail and
                                      and windstorm,
                                          windstorm, Plaintiff
                                                     Plaintiff submitted
                                                               submitted a claim
                                                                           claim to
                                                                                  to Nationwide
                                                                                     Nationwide

      against the Policy for damage to the
                                       the Property.
                                           Property. Nationwide assigned claim number 907445-

      GF to
         to Plaintiff's claim.

10.
10.   Plaintiff
      Plaintiff asked
                aslcedNationwide
                      Nationwideto
                                 to cover
                                    coverthe
                                          the cost
                                              cost of
                                                   of damage
                                                      damage to
                                                             to the Property pursuant
                                                                             pursuant to the

      Policy.

11.
11.   Nationwide hired
      Nationwide hired or
                       or assigned
                          assigned its
                                   its agent,
                                       agent, Rhines,
                                              Rhines,to
                                                      to inspect
                                                          inspect and
                                                                  and adjust
                                                                      adjustthe
                                                                             the claim.
                                                                                 claim. Rhines

      conducted
      conducted an
                an inspection
                   inspection on or about
                                    about September
                                          September 23, 2017, according
                                                              according to the
                                                                           the information
                                                                                information

      contained
      contained in
                in his estimate. Rhines's
                   his estimate. Rhines'sfindings
                                          findings generated
                                                   generated an
                                                             an estimate
                                                                 estimate of
                                                                          of damages
                                                                             damages totaling
                                                                                     totaling

      $16,415.57. After application of depreciation
                                       depreciation and
                                                    and $19,103.00
                                                        $19,103.00 deductible,
                                                                   deductible, Plaintiff was left
                                                                               Plaintiffwas

      without adequate funds to make repairs on the entirety of their claim.

12.
12.   Nationwide, through its agent,
                              agent, Rhines,
                                     Rhines, conducted a substandard and
                                                                     and improper
                                                                          improper inspection
                                                                                   inspection

      of the Property, which grossly undervalued
                                     undervalued the cost of repairs in its estimate
                                                                            estimate and yielded

      an unrealistic amount to underpay coverage.

13.
13.   Nationwide and Rhines have ultimately refused
      Nationwide                            refused full
                                                    full coverage which includes, but is not
                                                                  which includes,

      limited
      limited to,
              to, replacement of the roof
                                      roof and
                                           and additional
                                               additional exterior
                                                          exterior damage.
                                                                   damage. Specifically,
                                                                           Specifically, Rhines

      found damage to less than 10 squares of single
                                              single ply
                                                     ply membrane
                                                         membrane on
                                                                  on Plaintiff's
                                                                     PlaintifPs roof. The third-

      party inspector hired to review
                               review the damage to the Property
                                                        Property found damage to the entire single

      ply membrane
          membrane roofing. In addition,
                               addition, the third-party inspector found damage to flashings,
                                                                                   flashings,

      exhaust
      exhaust cap,
              cap, HVAC
                   HVAC unit,
                        unit, and roof
                                  roof jack
                                       jack that
                                             that were
                                                  were completely
                                                        completely absent
                                                                   absent from
                                                                          from Rhines's
                                                                               Rhines's

      estimate. The storm compromised
                          compromised the
                                      the integrity of
                                                    of the roof allowing water to travel into and
                                                           roof allowing

                                                    commercial Property.
      cause damage to several interior rooms of the commercial


                                               3
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 7 of 20




14.
14.   The damage to Plaintiffls
                    Plaintiff s Property
                                Property is currently estimated at $217,958.14.

15.
15.          had a vested interest in undervaluing the claims assigned to him by Nationwide in
      Rhines liad

      order to maintain his employment.
                            employment. The disparity in the number
                                            disparity in     number of damaged items in his

      report compared to that of the third-party inspector's as well as the difference in
                                                                                       in valuation

      is evidence of unfair claims handling practices on the part of Rhines.

16.
16.                                 ofPlaintiffls
      Furthermore, Rhines was aware of Plaintiff's $19,103.00
                                                   $19,103.00 deductible
                                                              deductible prior to inspecting the

      Property. Rhines
                Rhineshad
                       hadadvanced
                           advanced knowledge
                                    knowledge of
                                              ofthe
                                                 the damages
                                                     damages he needed to document in order

      to be able to deny the claim.

17.
17.   Rhines misrepresented the
      Rhines misrepresented the actual amount of damage
                                actual amount    damage Plaintiffls
                                                        Plaintiff's Property
                                                                    Property sustained
                                                                             sustained in
                                                                                       in

      addition to
      addition     how much
                to how much it
                             it would
                                would cost
                                       cost to
                                             to repair
                                                 repair the
                                                         thedamage.
                                                             damage. Rhines
                                                                      Rhines made
                                                                             made these
                                                                                   these

      misrepresentations as a licensed Texas adjuster with
                                                      with the hope that Plaintiff would rely on

      his expertise and accept the bad faith estimate as a true representation of the damages.

18.
18.   After reviewing PlaintifPs
                      Plaintiff's Policy, Rhines misrepresented that the damage was caused by

      non-covered
      non-covered perils. Rhines used his expertise to fabricate plausible explanations for why

                        Plaintiff'ss Property would not be covered under the policy.
      visible damage to Plaintiff

19.
19.   As stated above, Nationwide and Rhines improperly and
                                                        and unreasonably adjusted
                                                                         adjusted Plaintiff
                                                                                  PlaintifPss

      claim. Without
             Withoutlimitation,
                     limitation, Nationwide
                                 Nationwide and
                                            and Rhines
                                                Rhines misrepresented the cause of, scope of,

      and
      and cost to repair
                   repair damages
                          damages to Plaintiff's
                                     Plaintiff's Property,
                                                 Property, as well as
                                                                   as the
                                                                       the amount
                                                                           amount of  insurance
                                                                                  of insurance

      coverage for Plaintiff's claim or
                   Plaintiff's claim or loss
                                        loss under the Policy.

20.   Nationwide
      Nationwide and
                 and Rliines
                     Rhines made
                             made these
                                  these and other
                                            other false   representations to Plaintiff,
                                                   false representations     Plaintiff, either
                                                                                        either

      lcnowingly
      knowingly oror recklessly,
                     recklessly,as
                                 as aa positive
                                       positive assertion, without knowledge
                                                assertion, without knowledge of      truth.
                                                                             of the truth.

                     Rhines made
      Nationwide and Rhines                                                       Plaintiff act in
                            made these false representations with the intent that Plaintiff


                                                4
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 8 of 20




      accordance with the misrepresentations regarding the grossly deficient damage and repair

      estimates prepared Rhines.
                         Rliines.

21.   Plaintiff relied on Nationwide and Rhines's
                                         Rhines's misrepresentations,
                                                  misrepresentations, including
                                                                      including but not
                                                                                    not limited
                                                                                        limited

      to those
         those regarding coverage, the
               regarding coverage,  the cause
                                        cause of,
                                              of, scope
                                                  scope of,
                                                        of, and
                                                            and cost
                                                                cost to repair
                                                                        repair the
                                                                               the damage
                                                                                   damage to

      Plaintiffs  Property. Plaintiff
      Plaintiff's Property. Plaintiffs
                                     s damages
                                       damages are
                                               are the
                                                   the result
                                                       result of Plaintiff's reliance on these
                                                                 Plaintiffs reliance      these

      misrepresentations.

22.   Upon         of the
      Upon receipt of  the inspection
                            inspection and
                                        and estimate
                                             estimate reports
                                                       reports fi•om
                                                                from Rhines, Nationwide
                                                                             Nationwide failed
                                                                                        failed to

      assess the claim thoroughly. Based
                                   Based upon
                                         upon Rhines's
                                              Rhines's grossly
                                                       grossly unreasonable,
                                                               unreasonable, intentional,
                                                                              intentional, and

      reckless failure to
      reckless failure to investigate
                           investigate the
                                       the claim
                                            claim properly
                                                   properly prior
                                                             prior totounderpaying
                                                                        underpaying coverage,
                                                                                     coverage,

      Nationwide
      Nationwide failed
                 failed to provide coverage
                        to provide coverage due
                                            due under
                                                under the Policy,
                                                          Policy, and
                                                                   and Plaintiff
                                                                        Plaintiff suffered
                                                                                   suffered

      damages.

23.   Because Nationwide and Rhines failed to provide coverage for Plaintiffs
                                                                   Plaintiffls insurance claim,

      Plaintiff has
                has been
                    been unable
                         unable to complete
                                   complete any
                                            any substantive
                                                substantiverepairs
                                                            repairsto
                                                                    to the
                                                                        the Property.
                                                                            Property. This has

      caused additional damage to Plaintiffls
                                  Plaintiffs Property.

24.   Furthermore, Nationwide and Rhines failed to perform
                                                   perform their contractual duties to Plaintiff

      under the
      under the terms
                terms of
                      of the
                          the Policy.
                               Policy. Specifically,
                                        Specifically,Rhines
                                                      Rhinesperformed
                                                             performed an
                                                                        anunreasonable
                                                                           unreasonable and
                                                                                        and

      substandard inspection that allowed Nationwide
      substandard inspection              Nationwide to
                                                     to refuse
                                                        refuse to pay full proceeds
                                                                           proceeds due
                                                                                    due under

      the Policy, although due demand was made
                                          made for an amount sufficient to cover
                                                                           cover the damaged

      Property, and all
      Property, and all conditions
                        conditions precedent to recover
                                   precedent to         upon the
                                                recover upon the Policy
                                                                 Policy were carried
                                                                             carried out by

      Plaintiff.

25.   Nationwide and Rhines's
                     Rhines's misrepresentations,
                              misrepresentations, unreasonable
                                                  unreasonable delays, and continued
                                                                           continued denials

      constitute a breach of the statutory obligations under
                                                       under Chapters
                                                             Chapters 541
                                                                      541 and 542 of the Texas


                                               5
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 9 of 20




      Insurance
      Insurance Code. Thus,
                       Thus, the
                              the breach
                                   breach of
                                          ofthe
                                             the statutory
                                                  statutory duties
                                                            duties constitutes
                                                                   constitutes the foundation
                                                                                   foundation of a

      breach of the insurance contract
                              contract between Defendant and Plaintiff.

26.   Nationwide and Rhines's conduct
      Nationwide                      constitutes a violation
                              conduct constitutes   violation of the Texas
                                                                     Texas Insurance
                                                                           Insurance Code,
                                                                                     Code,

      Unfair Settlement Practices.
                        Practices. TEX.
                                   TEX. INS. CODE §541.060(a) (1). Nationwide
                                                  §541.060(a) (1). Nationwide and Rhines

      have failed to settle Plaintiff's claim
                                        claim in
                                              in aa fair
                                                    fair manner,
                                                         manner, although
                                                                 although they were aware of their

      liability to Plaintiff
                   Plaintiff under
                             under the Policy. Specifically, Nationwide and Rhines have failed to,

      in an honest and fair manner, balance their own interests in maximizing gains and limiting

      disbursements,
      disbursements, with
                     with the
                          the interests
                              interests of
                                        of Plaintiff by failing to timely pay Plaintiff coverage due

      under the Policy.

27.   Nationwide and
      Nationwide              conduct constitutes
                 and Rhines's conduct constitutes a violation
                                                    violation of the Texas
                                                                     Texas Insurance
                                                                           Insurance Code,
                                                                                     Code,

      Unfair
      Unfair Settlement
             Settlement Practices.
                        Practices. TEX.
                                   TEX. INS. CODE
                                             CODE §541.060(a)
                                                  §541.060(a) (2)
                                                               (2) (A).
                                                                   (A). Nationwide
                                                                        Nationwide and
                                                                                   and

      Rhines failed to provide
                       provide Plaintiff
                               Plaintiff a reasonable explanation for underpayment of the claim.

28.   Additionally,
      Additionally, after Nationwide received
                    after Nationwide received statutory
                                              statutory demand
                                                        demand on or about
                                                               on or  about 04/23/2019,
                                                                             04/23/2019,

      Nationwide
      Nationwide has not communicated
                         communicated that
                                      that any future settlements
                                                      settlements or payments
                                                                     payments would
                                                                              would be

      forthcoming to
      forthcoming  to pay for the entire
                                  entire loss covered under the Policy,
                                              covered under     Policy, nor did it provide
                                                                                   provide any

      explanation for failing to settle Plaintiff's claim properly.

29.   Nationwide
      Nationwide and          conduct constitutes
                 and Rhines's conduct constitutes a violation
                                                    violation of the
                                                                 the Texas
                                                                     Texas Insurance
                                                                            Insurance Code,
                                                                                      Code,

      Unfair
      Unfair Settlement
             Settlement Practices.
                        Practices. TEX.
                                   TEX. INS. CODE
                                             CODE §541.060(a)
                                                  §541.060(a) (4).
                                                               (4). Rhines
                                                                    Rhines performed
                                                                           performed a

      biased and intentionally substandard inspection designed to allow Nationwide to refuse to

      provide full coverage to Plaintiff under the Policy.

30.
30.   Specifically, Nationwide
      Specifically, Nationwide and
                               and Rhines
                                   Rhines performed
                                          performed an outcome-oriented
                                                       outcome-oriented investigation
                                                                        investigation of

                  claims, which
      Plaintiff's claims,
      Plaintiff's         which resulted
                                resulted in
                                         in aa biased,   unfair, and
                                                biased, unfair,   and inequitable
                                                                       inequitable evaluation
                                                                                   evaluation of


                                                 6
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 10 of 20




      Plaintiff's
      Plaintiffls losses
                   losses on
                          on the
                              thePropei•ty.
                                 Property.

31.   Nationwide's conduct constitutes
      Nationwide's conduct constitutes aa violation
                                          violation of the Texas
                                                    of the Texas Insurance
                                                                  Insurance Code,
                                                                            Code, Prompt
                                                                                   Prompt

      Payment of
      Payment of Claims.
                 Claims. TEX.
                         TEX. INS.
                               INS. CODE
                                    CODE §542.055.
                                         §542.055. Due
                                                   DuetotoRhines
                                                           Rhinessubpar
                                                                  subpar inspection,
                                                                          inspection,

                                                     Plaintiff s full and entire claim within the
      Nationwide failed to reasonably accept or deny Plaintiff's

      statutorily mandated time after receiving all necessary information.

32.   Nationwide's
      Nationwide's conduct
                   conduct constitutes
                           constitutes aa violation
                                          violation of
                                                    of the
                                                       the Texas
                                                           Texas Insurance
                                                                  Insurance Code,
                                                                            Code, Prompt
                                                                                  Prompt

      Payment of
      Payment of Claims.
                 Claims. TEX.
                          TEX. INS.
                                INS. CODE
                                     CODE §542.056.
                                          §542.056. Due
                                                     Due totoRhines's
                                                              Rhines'sintentional
                                                                        intentional

      undervaluation of Plaintiff's claims,
      undervaluation                        Nationwide failed
                                    claims, Nationwide failed to meet its obligations under the

      Texas Insurance Code
      Texas Insurance Code regarding
                           regarding timely
                                      timely payment
                                             paymentof
                                                     ofthe
                                                        the claim. Specifically, Rhines's
                                                            claim. Specifically,

      understatement of
                     of the damage to the Property caused Nationwide to delay full payment
                                                                                   paynient of

      Plaintiff's claim
                  claim longer
                         longer than
                                 than allowed,
                                      allowed, and Plaintiff
                                                   Plaintiff has not received
                                                                     received rightful payment for

      Plaintiff's claim.
      Plaintiffs

33.   Nationwide and Rhines's wrongful acts and omissions have forced Plaintiff to retain the
                     Rhines's wrongful

      professional services of the attorneys and law firm representing him with respect to these

      causes of action.

               CAUSES OF ACTION AGAINST DEFENDANT
        NATIONWII)E
        NATIONWIDE PROPERTY & CASUALTY INSURANCE COMPANY

34.
34.   All paragraphs
      All paragraphs from
                     from the fact
                              fact section
                                   section of this
                                               this petition
                                                    petition are
                                                             are hereby
                                                                 hereby incorporated
                                                                         incorporated into this
                                                                                           this

      section.

                                   BREACH OF CONTRACT

35.
35.   Nationwide is liable to Plaintiff for intentional
                                            intentional violations
                                                        violations of the Texas Insurance Code, and
                                                                   ofthe

      intentional breach of the common law duty
                                           duty of
                                                of good
                                                   good faith
                                                         faith and
                                                               and fair
                                                                    fair dealing.
                                                                         dealing. It follows, then,



                                                7
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 11 of 20




      that the breach of the statutory duties constitutes the foundation of an intentional breach of

      the insurance contract between Nationwide and Plaintiff.

36.   Nationwide's
      Nationwide'sfailure
                   failureand/or refusalto
                          and/orrefusal  to pay
                                            pay adequate
                                                adequate coverage
                                                         coverage as
                                                                  as obligated
                                                                     obligated under
                                                                               under the Policy,

      and under the laws of the State
                                State of
                                      of Texas,
                                         Texas, constitutes a breach of Nationwide's insurance
                                                                                      insurance

      contract with Plaintiff.

             NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                    UNFAIR SETTLEMENT PRACTICES

37.   Nationwide's conduct
      Nationwide's conduct constitutes
                           constitutes multiple
                                       multiple violations
                                                violations of
                                                           of the Texas Insurance
                                                                        Insurance Code,
                                                                                  Code, Unfair

      Settlement Practices. TEX. INS. CODE
                                      CODE §541.060(a).
                                           §541.060(a). All violations
                                                            violations under
                                                                       under this article are

      actionable by TEX. INS. CODE
                              CODE §541.151.

38.   Nationwide's
      Nationwide's unfair
                   unfair settlement
                          settlement practice
                                     practice of misrepresenting
                                                 misrepresenting to Plaintiff
                                                                    Plaintiff material
                                                                              material facts
                                                                                       facts

      relating
      relating to coverage constitutes
                           constitutes an unfair method
                                                 method of competition
                                                           competition and a deceptive
                                                                             deceptive act or

      practice in the business of insurance. TEX. INS. CODE
                                                       CODE §541.060(a) (1).

39.   Nationwide's unfair
      Nationwide's unfair settlement
                          settlement practice
                                     practiceof
                                              of failing
                                                  failingto
                                                          to attempt
                                                             attempt in
                                                                      in good
                                                                         good faith
                                                                              faith to make a
                                                                                    to make

      prompt,
      prompt, fair,     equitable settlement
              fair, and equitable settlement of the claim,
                                                    claim, even though
                                                                though Nationwide's
                                                                       Nationwide's liability
                                                                                     liability

      under the Policy was reasonably clear, constitutes an unfair method of
                                                                          of competition and a

      deceptive act or practice in the business
                                       business of insurance. TEX. INS. CODE
                                                of insurance.           CODE §541.060(a) (2)

      (A).

40.   Nationwide's unfair
      Nationwide's unfair settlement
                          settlement practice
                                     practice of
                                              of failing
                                                 failing to provide Plaintiff
                                                         to provide Plaintiff a prompt
                                                                                 prompt and
                                                                                        and

      reasonable explanation of
                             of the basis in the Policy, in relation to the facts or applicable law,

      for underpayment and denial of
                                  of the claim, constitutes an unfair method of
                                                                             of competition and

      a deceptive act or practice in the business of insurance. TEX.
                                                                TEX.INS.
                                                                     INS.CODE
                                                                          CODE §541.060(a) (3).



                                                8
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 12 of 20




41.   Nationwide's unfair
                   unfair settlement
                           settlement practice
                                      practice of refusing
                                                  refusing to pay
                                                              pay Plaintiffs full claim without
                                                                  Plaintiffs            without

      conducting
      conducting a reasonable investigation
                              investigation constitutes
                                            constitutes an
                                                        an unfair
                                                           unfair method
                                                                  method of competition
                                                                            competition and
                                                                                        and a

      deceptive act or practice in the business
                                       business of
                                                of insurance.
                                                   insurance. TEX.
                                                              TEX. INS. CODE §541.060(a) (7).

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   TIIE
                   THE PIZOrviPT PAYMENTOF
                        PROMPT PAYMENT  OF CLAIMS
                                           CLAIMS

42.   Nationwide'sconduct
      Nationwide's conductconstitutes
                           constitutes multiple
                                       multiple violations
                                                violations of
                                                           of the Texas Insurance Code, Prompt

      Payment of Claims. All
                         Allviolations
                             violations made
                                        made under
                                             under this
                                                   this article are actionable under TEX. INS.

      CODE §542.060.

43.   Nationwide's delay
                   delay in
                          in paying
                             paying Plaintiff's
                                    Plaintiff's claim
                                                claim following
                                                       following receipt
                                                                 receipt of
                                                                         of all
                                                                            all items,
                                                                                 items, statements,
                                                                                        statements,

      and forms reasonably
                reasonably requested
                           requested and required, for longer than the amount of time provided,

      constitutes a non-prompt payment of the
                                          the claim.
                                              claim. TEX. INS. CODE §542.058.

                 OF THE
          BREACH OF THE DUTY
                        DUTY OF GOOD FAITH AND FAIR DEALING

44.   Nationwide's conduct constitutes
      Nationwide's conduct  constitutes aa breach
                                           breach of
                                                  of the common law duty of good faith and fair

      dealing owed to an insured
                         insured in
                                 in insurance contracts.

45.
45.   Nationwide's         to adequately
      Nationwide's failure to  adequately and
                                          and reasonably
                                               reasonably investigate
                                                          investigate and evaluate
                                                                          evaluate Plaintiff's

      claim, even though Nationwide knew or should have known by the exercise of reasonable

      diligence that liability was
                               was reasonably
                                   reasonably clear, constitutes a breach of the duty of good faith

      and fair dealing.

                                    DTPA VIOLATIONS

46.   Nationwide's conduct constitutes
      Nationwide's conduct constitutes multiple
                                       multiple violations
                                                violations of the Texas
                                                           of the Texas Deceptive
                                                                        Deceptive Trade
                                                                                  Trade

      Practices Act
      Practices Act ("DTPA"), TEX. BUS.
                                   BUS. &
                                        & COM.
                                          COM. CODE
                                               CODE 17.41-63.
                                                    17.41-63. Plaintiff
                                                              Plaintiff is
                                                                        is a consumer
                                                                             consumer

      of goods and services provided by Nationwide
                                        Nationwide pursuant
                                                   pursuant to
                                                            to the
                                                               the DTPA. Plaintiff has met all
                                                                   DTPA. Plaintiff



                                                9
Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 13 of 20




    conditions
    conditions precedent
               precedent to
                          to bring
                             bring this cause of action
                                   this cause    action against
                                                        against Nationwide.
                                                                Nationwide. Specifically,
                                                                             Specifically,

    Nationwide's violations of
    Nationwide's violations ofthe
                               the DTPA
                                   DTPA include,
                                         include, without limitation, the following matters:

    A.     By its
               its acts,
                    acts, omissions,
                           omissions, failures,
                                       failures, and
                                                 and conduct,
                                                     conduct, Nationwide     violated sections
                                                              Nationwide has violated sections

           17.46(b)(2), (5), (7),
                             (7), (9),
                                  (9), (12),
                                        (12),(20)
                                              (20)and
                                                   and(24)
                                                       (24)ofofthe DTPA. Nationwide's
                                                              the DTPA.  Nationwide's violations

           include, (1) unreasonable delays in the investigation, adjustment, and resolution
                                                                                  resolution of

           Plaintiffss claim, (2) failure to
           Plaintiffl                     to give Plaintiff
                                                  Plaintiff the
                                                            the benefit
                                                                benefit of the
                                                                           the doubt, and (3) failure

              pay for
           to pay  for the
                        the proper
                             proper repair
                                     repair of
                                             ofPlaintiffls
                                                Plaintiffs property
                                                            prOperty when
                                                                     when liability
                                                                           liability has
                                                                                     has become
                                                                                          become

           reasonably clear,
           reasonably clear, which
                             which gives
                                   gives Plaintiff
                                         Plaintiff the
                                                    the right
                                                        right to
                                                              to recover
                                                                  recover under
                                                                           under section
                                                                                  section

           17.46(b)(2).

    B.     Nationwide
           Nationwide represented  to Plaintiff
                      represented to  Plaintiff that
                                                that the
                                                     the Policy
                                                         Policy and Nationwide's
                                                                    Nationwide's adjusting
                                                                                 adjusting

           agent and investigative services had characteristics or benefits they did not possess,

           which gives Plaintiff
                       Plaintiff the right to recover under section 17.46(b)(5) of the DTPA.

    C.     Nationwide represented to Plaintiff that Nationwide's
           Nationwide                               Nationwide's Policy and adjusting services

           were of aa particular
           were        particular standard,
                                  standard, quality,
                                            quality, or grade when
                                                     or grade when they
                                                                   they were of another,
                                                                                another, in
                                                                                         in

           violation of
                     of section 17.46(b)(7) of the DTPA.

    D.     Nationwide advertised the Policy and adjusting services with the intent not to sell

           them as advertised, in violation of section 17.46(b)(9) of the DTPA.

    E.     Nationwide breached
                      breached an express warranty
                                          warranty that
                                                   that the damages caused by wind and
                                                            damages caused         and

                                 under the Policy.
           hail would be covered under             This breach
                                           Policy. This breach entitles
                                                               entitles Plaintiff
                                                                        Plaintiff to recover
                                                                                     recover

           under sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

    F.     Nationwide's actions
                        actions are unconscionable in that Nationwide
                                    unconscionable in      Nationwide took advantage
                                                                           advantage of

           Plaintiff's lack of
           Plaintiffs lack  of knowledge,
                               knowledge, ability, and experience
                                                       experience to a grossly
                                                                       grossly unfair degree.
                                                                               unfair degree.


                                              10
Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 14 of 20




    conditions
    conditions precedent
               precedentto
                         to bring
                            bring this cause of action
                                  this cause    action against
                                                       against Nationwide.
                                                               Nationwide. Specifically,
                                                                            Specifically,

    Nationwide's violations
    Nationwide's violations of
                            ofthe
                               the DTPA
                                   DTPA include,
                                         include, witliout
                                                  without limitation, the following matters:

    A.     By its
              its acts,
                  acts, omissions,
                         omissions, failures,
                                     failures, and
                                               and conduct,
                                                    conduct, Nationwide
                                                             Nationwide has
                                                                        has violated
                                                                            violated sections
                                                                                     sections

           17.46(b)(2), (5), (7), (9),
                                  (9), (12),
                                        (12),(20)
                                              (20)and
                                                   and(24)
                                                       (24)ofofthe DTPA. Nationwide's violations
                                                              the DTPA.

           include, (1) unreasonable delays in the investigation, adjustment, and resolution of

           Plaintiffs
           Plaintiffl s claim, (2) failure to give Plaintiff the
                                                             the benefit of the doubt, and (3) failure

              pay for
           to pay  for the
                        the proper
                             proper repair
                                     repair of
                                             ofPlaintiffls
                                                Plaintiffs property
                                                            property when
                                                                     when liability
                                                                           liability has
                                                                                     has become
                                                                                         become

           reasonably clear,
           reasonably clear, which
                             which gives
                                   gives Plaintiff
                                         Plaintiff the
                                                    the right
                                                        right to
                                                               to recover
                                                                   recover under
                                                                            under section
                                                                                   section

           17.46(b)(2).

    B.     Nationwide
           Nationwide represented
                      represented to Plaintiff that
                                  to Plaintiff that the
                                                    the Policy and
                                                               and Nationwide's
                                                                   Nationwide's adjusting
                                                                                adjusting

           agent and investigative
                     investigative services had characteristics or benefits
                                                                   benefits they
                                                                            they did not possess,

                       Plaintiff the
           which gives Plaintiff the right
                                     right to recover under section 17.46(b)(5) of
                                                                                of the DTPA.

    C.     Nationwide represented to Plaintiff that Nationwide's
                                                    Nationwide's Policy
                                                                 Policy and adjusting services

           were
           were of aa particular
                       particular standard,
                                  standard, quality,
                                            quality, or
                                                     or grade
                                                        grade when
                                                              when they were of
                                                                             of another,
                                                                                another, in

           violation of
                     of section 17.46(b)(7) of
                                            of the DTPA.

    D.     Nationwide advertised the Policy and adjusting services with the intent not to sell

           them as advertised, in
                               in violation of section 17.46(b)(9) of the DTPA.

    E.     Nationwide breached
                      breached an express warranty
                                          warranty that
                                                   that the damages caused by wind and

           hail would be covered under the Policy.
                                           Policy. This
                                                   This breach
                                                        breach entitles
                                                               entitles Plaintiff
                                                                        Plaintiff to recover
                                                                                     recover

           under sections 17.46(b) (12) and (20)
                                            (20) and
                                                 and 17.50(a)
                                                     17.50(a)(2)
                                                              (2)of
                                                                 ofthe
                                                                    the DTPA.

    F.     Nationwide's actions are
                                are unconscionable in that Nationwide took advantage
                                    unconscionable in                      advantage of

           Plaintiffs       of knowledge,
           Plaintiffls lack of knowledge, ability, and experience to a grossly
                                                                       grossly unfair
                                                                               unfair degree.
                                                                                      degree.


                                              10
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 15 of 20




              Nationwide's unconscionable conduct
              Nationwide's unconscionable conduct gives Plaintiff a right to
                                                                          to relief
                                                                             relief under
                                                                                    under section

              17.50(a) (3) of the DTPA; and

      G.      Nationwide's conduct,
                           conduct, acts,
                                    acts, omissions,                            in this
                                          omissions, and failures, as described in this petition,
                                                                                        petition,

              are unfair practices in the business of insurance in violation of
                                                                             of section 17.50(a)(4)

              of the DTPA.

47.   Each
      Each of the
              the above-described
                  above-described acts, omissions, and failures
                                        omissions, and failures of Nationwide is aa producing
                                                                                    producing

      cause of Plaintiff's damages.
      cause                damages. All
                                    AllofofNationwide's
                                            Nationwide's acts,
                                                          acts, omissions,
                                                                 omissions, and
                                                                             and failures
                                                                                  failures were
                                                                                           were

      committed "knowingly"
      committed "lcnowingly"and
                             and "intentionally,"
                                 "intentionally,"as
                                                  as defined
                                                     defined by
                                                             by the Texas Deceptive
                                                                          Deceptive Trade
                                                                                    Trade

      Practices Act.

                                        KNOWLEDGE

48.   Defendant made each of the acts described
                                      described above, together and singularly, "knowingly,"

      as defined
         defined in the Texas
                        Texas Insurance
                              Insurance Code, and each
                                                  each was a producing
                                                             producing cause of Plaintiff
                                                                       cause of Plaintiffss

      damages described herein.

                                 WAIVER AND ESTOPPEL

49.   Defendant
      Defendant waived
                waived and is estopped
                       and is  estopped from
                                         from asserting
                                               asserting any
                                                         any coverage
                                                              coverage defenses,
                                                                        defenses, conditions,
                                                                                   conditions,

      exclusions, or exceptions
      exclusions,    exceptions to coverage not contained
                                                contained in
                                                          in any reservation of rights letter to

      Plaintiff.

                                          DAMAGES

50.
50.   The damages caused to the Property have not been properly addressed or repaired since the

      claim was made, causing further damage to the Property, and undue hardship and burden

      to Plaintiff.
         Plaintiff These
                    These damages
                           damages are
                                   are aa direct
                                           direct result
                                                   result of
                                                          of Defendant's
                                                             Defendant's mishandling of Plaintiffls
                                                                         mishandling of Plaintiffs

      claims in violation of the laws set forth above.


                                               11
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 16 of 20




51.
51.   Plaintiff
      Plaintiff currently estimates that
                currently estimates  that actual
                                          actual damages
                                                 damages to
                                                          to the Property under
                                                             the Property under the
                                                                                the Policy are

      $217,958.14.

52.
52.   Plaintiff would show that
                           that all
                                all of
                                     ofthe
                                        theaforementioned
                                            aforementioned acts,
                                                            acts, talcen
                                                                   taken together
                                                                         together or
                                                                                  or singularly,
                                                                                      singularly,

      constitute
      constitute the producing causes
                 the producing causes of
                                      of the
                                         the damages
                                             damages sustained. The above
                                                     sustained. The above described
                                                                          described acts,
                                                                                    acts,

      omissions, failures,
      omissions, failures, and
                           and conduct
                               conduct of Defendant
                                          Defendant has caused
                                                        caused Plaintiffls
                                                               Plaintiff's damages,
                                                                           damages, which
                                                                                    which

      include, without
      include, without limitation,
                       limitation,the
                                   the cost
                                       cost to
                                            to properly
                                               properly repair
                                                        repair Plaintiff's
                                                               Plaintiff's Property
                                                                           Property and
                                                                                    and any
                                                                                        any

      investigative and engineering fees incurred.

53.
53.   For breach of
                 of contract,
                    contract, Plaintiff
                              Plaintiff is entitled to regain the benefit of his bargain, which is the

      amount of his claims, consequential damages,
                                          damages, together
                                                    together with
                                                             with attorney's
                                                                  attorney's fees.

54.
54.   For noncompliance with the DTPA and Texas Insurance
          noncompliance with                    Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to
                            to actual
                               actual damages, which include the loss of benefits owed pursuant to

      the Policy, mental anguish, court
                                  court costs,
                                        costs, and
                                               and attorney's
                                                   attorney's fees. For knowing
                                                              fees. For knowing and
                                                                                and intentional
                                                                                    intentional

      conduct of the acts described
                          described above, Plaintiff asks for three (3) times his actual damages.

      TEX. INS. CODE
                CODE §541.152
                     §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

55.
55.   For noncompliance with Texas Insurance Code, Prompt
                                   Insurance Code, Prompt Payment
                                                          Payment of Claims, Plaintiff is

      entitled to the amount
                      amount of
                             of his
                                his claims, plus an eighteen percent (10%) per annum penalty on

      those claims, as damages, as well as pre-judgment
                                           pre judgment interest and
                                                                 and reasonable
                                                                     reasonable attorney's
                                                                                attorney's fees.

      TEX. INS. CODE §542.060.

56.
56.   For breach of the common
                        common law
                               law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including
                            including all
                                      all forms
                                          forms of
                                                of loss
                                                   loss resulting
                                                        resulting from
                                                                  from Defendant's
                                                                       Defendant's breach of

      duty,
      duty, such as additional
                    additional costs,
                               costs, economic hardship, losses
                                      economic hardship, losses due
                                                                due to the nonpayment
                                                                           nonpayment of the

      amount Nationwide owed,
                        owed, exemplary
                              exemplary damages, and damages for emotional distress.


                                                12
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 17 of 20




57.   Defendant's breach of
      Defendant's breach ofthe
                            the common
                                common law
                                        law duty
                                            duty of
                                                 of good faith and fair dealing was committed

      intentionally,
      intentionally, with
                     with a conscious
                            conscious indifference
                                      indifference to
                                                    to Plaintiff's
                                                       Plaintiff's rights
                                                                   rights and
                                                                          and welfare, and with
                                                                                           with

      "malice," as that
      "malice," as that term
                        term is
                              is defined
                                 defined in
                                         in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These
            Theseviolations
                  violationsare
                             arethe
                                 the type
                                      type of
                                           of conduct
                                              conduct which the State of Texas protects its citizens

      against by the imposition of exemplary
                                   exemplary damages.
                                             damages. Therefore,
                                                      Therefore, Plaintiff seeks the recovery
                                                                                     recovery

      of exemplary damages in an amount determined
                                        determined by the finder of fact sufficient to punish
                                                                                       punish

      Defendants
      Defendants for
                 for their wrongful
                           wrongful conduct,
                                    conduct, and
                                             and to
                                                 to set an example
                                                           example to deter
                                                                      deter Defendants
                                                                            Defendants and

      others from committing similar acts in the future.

58.
58.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed to this
                                subscribed to this pleading.
                                                   pleading. Therefore, under Chapter 38 of the

      Texas Civil Practices and Remedies
                                Remedies Code, sections
                                               sections 541
                                                        541 and
                                                            and 542              Insurance
                                                                542 of the Texas Insurance

      Code,
      Code, and section 17.50
            and section 17.50 of the DTPA,
                              of the DTPA, Plaintiff
                                           Plaintiff is
                                                      is entitled
                                                         entitled to
                                                                   to recover
                                                                      recover aa sum
                                                                                 sum for the
                                                                                         the

      reasonable and necessary services of
                                        ofPlaintiffls
                                           Plaintiff's attorneys in the preparation
                                                                        preparation and
                                                                                    and trial
                                                                                         trial of
                                                                                               ofthis
                                                                                                  this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

59.
59.   As required by Rule 47(b) of the Texas Rules of Civil
                                                      Civil Procedure,
                                                            Procedure, Plaintiff's
                                                                       Plaintiff's counsel states

      that the damages sought are in an
                                     an amount
                                        amount within
                                               within the
                                                       the jurisdictional
                                                            jurisdictional limits
                                                                            limitsof
                                                                                  ofthis
                                                                                     this Court.
                                                                                          Court. As

      required by Rule 47(c)(4) of the Texas Rules of Civil
                                                      Civil Procedure,
                                                            Procedure, Plaintiff's
                                                                       PlaintifPs counsel states

      that Plaintiff seeks only monetary
                                monetary relief of no less than $200,000.00,
                                                                $200,000.00, but no more
                                                                                    more than
                                                                                         than

      $1,000,000.00,
      $1,000,000.00, including
                     including damages
                               damages of any kind, penalties, costs, expenses, pre
                                                                                pre-judgment
                                                                                    judgment

      interest, and attorney fees. A jury will ultimately
      interest,                                ultimately determine the monetary relief actually

      awarded,
      awarded, however. Plaintiff also
               however. Plaintiff also seeks
                                       seeks pre
                                             pre-judgment     post-judgment
                                                 judgment and post          interest at the
                                                                   judgment interest

      highest legal rate.


                                                13
 Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 18 of 20




                                 REQUESTS FOR DISCLOSURE

60.
60.    Under Texas Rules of
                         of Civil Procedure 190 and 194, Plaintiff
                                                         Plaintiff requests that Defendant disclose,

       within fifty (50) days from the date this request is served,
                                                            served, the
                                                                     the information
                                                                          information or material described

       in Rules 190.2(b)(6) and 194.2.

                                          11: 4 V ITM
                                          JURY        11 Y., AI1
                                                   DEMAND

61.
61.    Plaintiff hereby requests a jury trial for all causes
                                                      causes of action alleged herein, tried before a

       jury consisting of citizens residing in Fort
       juiy                                    Fort Bend
                                                    Bend County,
                                                         County, Texas.
                                                                 Texas. Plaintiff
                                                                        Plaintiff hereby
                                                                                  hereby tenders

       the appropriate jury fee.

                                              PRAYER
                                              PRAYER

       Plaintiff prays that Defendant,
                            Defendant, Nationwide
                                       Nationwide Property
                                                  Property and Casualty
                                                               Casualty Insurance
                                                                         Insurance Company,
                                                                                   Company,

Inc.,    cited and
Inc., be cited and served
                   served to
                           to appear,
                               appear, and
                                        and that
                                             that upon
                                                   upon trial
                                                         trial hereof,
                                                                hereof, , ,recovers
                                                                            recoversfrom
                                                                                     from Defendant,
                                                                                           Defendant,

Nationwide Property and Casualty Insurance Company, such sums as would reasonably and justly

compensate Plaintiff in accordance
                        accordance with
                                   with the
                                        the rules of law and
                                                         and procedure, as to actual, consequential,

and treble damages under the Texas Insurance Code and Texas Deceptive Trade Practices Act, and

all punitive,
    punitive, additional,
              additional, and
                          and exemplary damages
                                        damages as
                                                as may
                                                   may be
                                                       be found.
                                                           found. In
                                                                  In addition,
                                                                     addition, Plaintiff
                                                                               Plaintiff requests
                                                                                         requests

the award of attorney's fees for
             attorney's fees for the
                                 the trial
                                     trial and
                                           and any
                                               any appeal of this case, for all costs of Court expended

on Plaintiffs  behalf; for pre
   Plaintiff s behalf,     pre-judgment     post-judgment
                               judgment and post judgment interest as allowed by law, and for any

      relief; at law or in equity, to which Plaintiff may show
other relief,                                             show itself justly entitled.

                                                                   Respectfully submitted,

                                                         CHAD T.
                                                         CHAD T. WILSON
                                                                 WILSONLAW
                                                                        LAw FIRM
                                                                            FIRMPLLC
                                                                                 PLLC

                                                                   By: /sl
                                                                       /s/ Chad
                                                                           Chad T.
                                                                                T Wilson
                                                                                   Wilson

                                                                   Chad T. Wilson
                                                                   Bar No. 24079587

                                                   14
                                                   14
     Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 19 of 20

•.



                                                 Patricic C.
                                                 Patrick  C. McGinnis
                                                             McGinnis
                                                 Bar No. 13631900
                                                 455 E Medical Center Blvd, Ste 555
                                                 Webster, Texas 77598
                                                 Telephone: (832) 415-1432
                                                 Facsimile: (281) 940-2137
                                                 eService to:
                                                 eservice@cwilsonlaw.com
                                                 pmcginnis@cwilsonlaw.com

                                                 ATTORNEYS FOR PLAINTIFF




                                       15
                                                             (i#
                              Case 4:19-cv-03091 Document 1-1 Filed on 08/19/19 in TXSD Page 20 of 20
                     WALKER                                                                                                                 ;°.". U.S. POSTAGE FiTYEY
                                                                                                                                                  U.S.t'OSIAVE:.,         i3C7 -Es
                                                                                                                                                                  -I .`-tYEc.   -S
BEVERLEY MCGREW WALKER
BEVERLEY
             COUNTY
FORT BEND COUNTY
DISTRICT  CLERK
DISTRiC7 r."LERK                                                                                                              .t~                     7
                                                                                                                                                   ZIP 77=io8
                                                                                                                                                        74'39        7. ?
                                                                                                                                                                    aL ^)
                                                                                                                                    -3` ' ~.r" -   02
                                                                                                                                                   OZ 4'11
                                                                                                                                                       4f1
301 JACKSON
301 JACKSON                                                                                                                                        G000335023 JUL 25
                                                                                                                                                   CGGC355023 JUL      20:9
                                                                                                                                                                  25 20.9
RICHMOND, TX  TX77469
                 77469
                                        9414 7266
                                        9414  72669904 2140
                                                    9904    99619961
                                                          2140   70 70
                                          RETURN RECEIPT REQUESTED
  ®1FF[CLAI. 9=5199
  OFFICIAL BUSINGSS

   Penky
   PenaltyEw  Prints
          for rw' mg Uee
                     i3N




                                                                                   11111111111111'11 111111111111111' 111111111111111111 1111111111111
                                                                                   NATIONWIDE PROPERTY AND CASUALTY INS                                INSURE
                                                                                   COMPANY
                                                                                   C/O CORPORATION SERVICE COMPANY
                                                                                   211E
                                                                                   211 E 7TH7TH STREET
                                                                                                   STREET SUITE 620
                                                                                   AUSTIN,
                                                                                   AUSTIN, TX 78701-3218 78701-3218
